TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00298-CR



                                  Ex parte Travis Lavel Ghant


              FROM THE 264TH DISTRICT COURT OF BELL COUNTY
        NO. 53,391-C, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Travis Lavel Ghant, an inmate in the Texas Department of Criminal

Justice, seeks to appeal the trial court’s “judgment” with respect to his post-conviction

application for writ of habeas corpus under article 11.07 of the Texas Code of Criminal

Procedure. 1 See Tex. Code Crim. Proc. art. 11.07.

               Article 11.07 vests complete jurisdiction over post-conviction relief from final

felony convictions in the Texas Court of Criminal Appeals (CCA). See id. art. 11.07, §§ 3(a), 5;

Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,

483 (Tex. Crim. App. 1995) (explaining that “[j]urisdiction to grant post[-]conviction habeas

corpus relief on a final felony conviction rests exclusively with” CCA); Hoang v. State,

       1   Pursuant to article 11.07, section 3, the trial court did not dispose of Ghant’s
application on its merits but transmitted it to the Texas Court of Criminal Appeals, which
dismissed the application without written order. See Ex parte Taylor, No. 03-16-00461-CR,
2016 WL 6407301, at *1 (Tex. App.—Austin Oct. 28, 2016, no pet.) (mem. op., not designated
for publication) (“While a post-conviction application for writ of habeas relief under article
11.07 must be filed in the court of original conviction, that court does not decide the merits of the
application, but simply makes any necessary findings of fact and forwards the record to the
Texas Court of Criminal Appeals for a final ruling.”).
872 S.W.2d 694, 697 (Tex. Crim. App. 1993) (observing CCA “alone among the courts of Texas

has authority to release from confinement persons who have been finally convicted of felonies in

this State”).

                Accordingly, we do not have jurisdiction to grant Ghant the relief he seeks. See

In re Garcia, 363 S.W.3d 819, 822 n.4 (Tex. App.—Austin 2012, no pet.) (“Courts of appeals

have no jurisdiction over criminal-law matters pertaining to proceedings under article 11.07.”).

His appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                             __________________________________________
                                             Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: September 21, 2022

Do Not Publish




                                                2